774 F.2d 1163
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Merce, Plaintiff-Appellant,v.Reboert Elsea; Warden, Defendant-Appellee.
No. 84-5424, 84-5425
United States Court of Appeals, Sixth Circuit.
9/24/85

E.D.Ky.
AFFIRMED
ORDER
BEFORE: KENNEDY and MILBURN, Circuit Judges; and WEICK, Senior Circuit Judge.


1
Mercer moves for counsel on appeal from the district court's denial of his petition for writ of habeas corpus.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
At the time he filed his petition, Mercer was a prisoner at the Federal Correctional Institution in Lexington, Kentucky.  His petition requests injunctive relief concerning the medical treatment he received at the prison and concerning the conditions of confinement in administrative segregation.  The district court held that Mercer's petition must be denied for failure to exhaust administrative remedies.


3
The record in this case shows that Mercer filed numerous complaints with the prison but never appealed any adverse decisions through the proper administrative procedures.  The general rule is that federal prisoners challenging the conditions of their confinement must exhaust administrative remedies before habeas corpus relief may be granted.  Little v. Hopkins, 638 F.2d 953, 953-54 (6th Cir. 1981).  Therefore, the district court was correct to deny Mercer's petition.


4
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(a)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.